Citation Nr: 1421301	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1971 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Although the RO identified the issue as an appeal to reopen service connection for bilateral hearing loss, the issue is appropriately characterized as an original claim for service connection because the new evidence was received by VA within one year of the original adjudication of the Veteran's claim for service connection.  See 38 C.F.R. § 3.156(b) (2013).

In December 2013, the Veteran and his wife presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas.  A copy of the hearing transcript has been associated with the Veteran's electronic file on the "Virtual VA" system.  The Board has reviewed the Veteran's physical claims files, as well as the "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  Bilateral hearing loss disability is related to the noise exposure during service.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim for service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, the Veteran has been diagnosed with sensorineural hearing loss, which is a form of organic disease of the nervous system; however, because the Board is granting direct service connection for bilateral hearing loss, the theory of presumptive service connection for sensorineural hearing loss is not reached, as no further benefit remains.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss

The Veteran contends that he has a current bilateral hearing loss disorder because of exposure to aircraft engine noises in service.  See October 2010 VA Form 21-4138.  As a material facilities specialist, the Veteran asserts that he was exposed to hazardous noise on a daily basis when transporting supplies to and from the flight line.  See December 2013 Board hearing transcript at 3-4.

The Board next finds that the Veteran sustained acoustic trauma in service.  The Veteran has consistently stated, and his DD Form 214 reflects, that he served as a material facilities specialist in service.  See October 2010 VA Form 21-4138; December 2013 Board hearing transcript at 3-4.  Although the Veteran's specific military occupational specialty (MOS) is not listed, Veterans Benefits Administration (VBA) Fast Letter 10-35 lists several comparable MOS - including aircraft structural maintenance, operations management, and airfield management - as entailing high or moderate probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Here, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to aircraft engine noise on the flight line are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service acoustic trauma.

The Board finds that the Veteran currently has a bilateral hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  In May 2011, the Veteran underwent a VA audiologic examination to evaluate complaints of hearing loss.  The audiogram included in the examination report shows that puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
15
15
20
30
50
LEFT
15
15
20
30
55

These results establish a current bilateral hearing loss disability (audiometric test scores of 40 dB or greater in both ears) that meets the standards of 38 C.F.R. § 3.385. 

The Board further finds that the evidence is at least in equipoise on the question of whether the bilateral hearing loss disability is related to service.  The May 2011 VA audiological examination report includes the VA examiner's opinion that the current bilateral hearing loss disability is less likely as not caused by acoustic trauma in service.  The opinion was based on hearing within normal limits at service separation, and no evidence of significant decrease in hearing levels while in service.  The Board finds that the VA examiner's rationale is consistent with the Veteran's service treatment records.  In contrast, Dr. J.S., a private audiologist, opined in November 2011 that the bilateral hearing loss disability is related to service.  The opinion was based on a history from the Veteran that noted exposure to jet engine noise and small arms fire in basic training.  Similarly, the underlying assumptions of the Dr. J.S. are consistent with the other evidence of record, including the Veteran's statements to VA and testimony provided at the December 2013 Board hearing.  Dr. J.S. evaluated the Veteran a second time in January 2014 and provided the opinion that it is at least as likely as not that bilateral hearing loss is related to military noise exposure.

The April 2009 Compensation and Pension (C&P) audiological examination includes a post-service work history.  The Veteran reported current employment as detention officer with no exposure to hazardous noise.  The previous work history included a position as a warehouseman in which the Veteran was exposed to some hazardous noise.  During the May 2011 VA examination, the Veteran denied a history of ear infections, ear surgery, head injury, familial hearing loss, and hearing aid use.

In sum, the evidence includes a pair of medical opinions that reach opposite conclusions about the relationship between the Veteran's hearing loss disability and noise exposure in service.  Both opinions considered medical history and service duties as reported by the Veteran, and both examiners physically examined the Veteran's hearing.  Although the May 2011 VA examiner reviewed the Veteran's claims file, and Dr. J.S. did not, the May 2011 VA examiner indicated that only the service treatment records were reviewed, and not VA or private medical records.  Thus, the only meaningful distinction between the evidence reviewed by the two examiners - consideration of the service treatment records, which do not show complaints, symptoms, treatment, or any indication of hearing loss in service - is effectively superseded by the Board's finding of acoustic trauma in service derived largely from lay reports of such symptoms as having occurred.  For these reasons, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the Veteran's bilateral sensorineural hearing loss disability is related to the acoustic trauma in service.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  As noted previously, because the Board is granting the Veteran's claim for service connection for a bilateral hearing loss disability on a direct theory of entitlement, the Board does not reach the theory of presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


